DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/26/2022 has been entered. Claims 1-3, 5-10, 12-14, and 18-19 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Kyrie Cameron (Reg. No. 77,380), on 02/25/2022.

The application has been amended as follows: 
Claims 1 and 10 are amended to clarify the scope of the claim and to correct minor informalities.
Claim 1. A portable device for analyzing skin traumas, the portable device comprising: 
a main body; 

a screen disposed on the first surface of the main body; 
at least one infrared camera disposed on a second surface of the main body, the at least one infrared camera being configured to generate at least one thermal image of a skin trauma; 
at least one distance sensor associated with the main body and configured to generate at least one distance parameter of the skin trauma in relation to the at least one infrared camera; and 
a microprocessor associated with the at least one infrared camera, the microprocessor being configured to generate at least one temperature parameter and at least one image parameter from the at least one thermal image, wherein the at least one image parameter is at least one of the following parameters of the skin trauma: a geometry, an area, a temperature map and dimensions between the outermost edges, the microprocessor being further configured to generate for display on the screen of the portable device a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising the geometry and the area of the skin trauma highlighted at each different period of time of the plurality of different periods of time, the portable device being small-sized and portable such that it can be transported by a medical professional in his or her pocket, the temperature map being illustrated by colors.

Claim 10. A method for analyzing skin traumas using a portable device, the method comprising: 

a main body; 
a plurality of navigation keys disposed on a first surface of the main body; 
a screen disposed on the first surface of the main body; 
at least one infrared camera disposed on a second surface of the main body, the at least one infrared camera being configured to generate at least one thermal image of a skin trauma; [[and ]]
at least one distance sensor associated with the main body and configured to generate at least one distance parameter of the skin trauma in relation to the at least one infrared camera; and 
a microprocessor associated with the at least one infrared camera, 
the microprocessor being configured to generate at least one temperature parameter and at least one image parameter from the at least one thermal image, 
the microprocessor being further configured to generate for display on the screen of the portable device a history of analysis with data collected over a plurality of different periods of time, 
the history of analysis comprising [[the ]]a geometry and [[the ]]an area of the skin trauma highlighted at each different period of time of the plurality of different periods of time[[, ]] 

generating the at least one thermal image and the at least one distance parameter of the skin trauma, and generating the at least one temperature parameter and the at least one image parameter of the skin trauma from the at least one thermal image [[; ]]wherein 
the at least one temperature parameter corresponding to at least one of the following skin trauma parameters: local temperature, mean temperature, maximum temperature, and minimum temperature[[; ]], and 
the at least one image parameter corresponding to at least one of the following skin trauma parameters: the geometry, the area, a temperature map illustrated by colors, and dimensions between the outermost edges; and 
generating, with the microprocessor, for display on the screen of the portable device the history of analysis with data collected over the plurality of different periods of time, the history of analysis comprising [[a ]]the geometry, [[an ]]the area, or a temperature of the skin trauma highlighted at each different period of time of the plurality of different periods of time.

Allowable Subject Matter
Claims  1-3, 5-10, 12-14, and 18-19 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 10 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a portable device for analyzing skin traumas and a method for analyzing skin traumas using a portable device as recited in these claims. 

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a method for analyzing skin traumas using a portable device, the method comprising: a microprocessor associated with the at least one infrared camera, the microprocessor being configured to generate at least one temperature parameter and at least one image parameter from the at least one thermal image, the microprocessor being further configured to generate for display on the screen of the portable device a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising the geometry and the area of the skin trauma highlighted at each different period of time of the plurality of different periods of time, as recited in claim 10.
Claims 2-3, 5-9, 12-14, and 18-19 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793